United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hopkinsville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1639
Issued: February 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 28, 2018 appellant filed a timely appeal from a May 24, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
causally related to the accepted April 9, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on
appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first
time on appeal. Id.

FACTUAL HISTORY
On April 11, 2018 appellant, then a 59-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on April 9, 2018, he sustained a mild concussion and gash above his
right eye when he was involved in a motor vehicle accident around 1:00 p.m. while in the
performance of duty. He stopped work on April 9, 2018.
In a development letter dated April 13, 2018, OWCP requested additional factual and
medical evidence in support of the claim. It advised appellant of the type of factual and medical
evidence needed and provided a factual questionnaire for his completion. It afforded him 30 days
to submit the requested evidence.
Appellant subsequently submitted a continuation of pay (COP) nurse report dated April 19,
2018, which indicated that appellant’s anticipated return to work date was April 25, 2018.
Appellant also submitted an unsigned return to work slip dated April 24, 2018, which
indicated that appellant was to return to work on April 25, 2018.
By decision dated May 24, 2018, OWCP denied appellant’s claim. It found that appellant
had established that the April 9, 2018 incident occurred in the performance of duty, as alleged.
OWCP denied the claim, however, because appellant had not submitted medical evidence
containing a medical diagnosis in connection with the accepted April 9, 2018 employment
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee sustained a traumatic injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components, which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident, which is alleged to have occurred.6 The second component is whether the
3

Supra note 1.

4

J.P., Docket No. 18-1165 (issued January 15, 2019); Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55
ECAB 179 (2003).
5

J.P., id. See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB
530 (2004).
6
R.E., Docket No. 17-0547 (issued November 13, 2018); David Apgar, 57 ECAB 137 (2005); Delphyne L.
Glover, 51 ECAB 146 (1999).

2

employment incident caused a personal injury and generally can be established only by medical
evidence.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.9
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted April 9, 2018 employment incident.
Appellant submitted a COP nurse’s report, which did not contain a medical diagnosis. The
Board has held that medical reports signed solely by a nurse practitioner are of no probative value
as nurse practitioners are not considered physicians as defined under FECA and, therefore, are not
competent to render a medical opinion.11
Appellant also submitted an unsigned return-to-work slip dated April 24, 2018. Again, this
note did not provide a medical diagnosis or opinion regarding causal relationship.12 Furthermore,
the Board has held that unsigned reports and reports that bear illegible signatures cannot be
considered probative medical evidence because they lack proper identification.13 Therefore, this
form report is of no probative value.

7

R.E., id.

8

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9
K.V., Docket No. 18-0723 (issued November 9, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L.
Fowler, 45 ECAB 365 (1994).
10

J.P., supra note 4; Dennis M. Mascarenas, 49 ECAB 215 (1997).

11

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law). S.J., Docket No. 17-0783, n.2
(issued April 9, 2018) (nurse practitioners are not considered physicians under FECA).
12

Supra note 9.

13
C.J., Docket No. 18-0298 (issued October 3, 2018); see R.M., 59 ECAB 690 (2008); D.D., 57 ECAB 734
(2006); Richard J. Charot, 43 ECAB 357 (1991).

3

Appellant has the burden of proof to submit rationalized medical evidence establishing that
a diagnosed medical condition was causally related to the accepted April 9, 2018 employment
incident.14 He has not submitted such evidence and thus has not met his burden of proof.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury causally related to the accepted April 9, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 24, 2018 decision of the Office of Workers’
Compensation Program is affirmed.
Issued: February 26, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

R.B., Docket No. 18-1327 (issued December 31, 2018); see D.T., Docket No. 17-1734 (issued January 18, 2018).

15

R.B., id.; see D.S., Docket No. 18-0061 (issued May 29, 2018).

4

